Citation Nr: 1447963	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-23 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 40 percent for prostate cancer status post radical retropubic prostatectomy from January 1, 2011 to September 1, 2011 and in excess of 60 percent from September 1, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran served on active duty from September 1965 to January 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which assigned a rating of 
40 percent for the Veteran's prostate disability.  In a July 2012 Decision Review Officer decision, an increased rating of 60 percent was assigned, effective September 7, 2011.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board determines that a remand is necessary so that another VA examination may be scheduled and outstanding treatment notes obtained.  Prostate cancer is rated according to the residuals of treatment.  The most recent VA examination was performed in November 2010.  At his August 2014 hearing, the Veteran testified that his symptoms had become worse since his last examination.  In particular, he testified to water retention and feelings of nausea, as well as recurrent obstructed voiding.  Therefore, the Board determines that a remand is necessary so that a VA examination may be scheduled to assess the current nature and severity of the residuals of the Veteran's prostate cancer.  VAOPGCPREC 11-95 (April 7, 1995); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993) (holding that a new examination is required where the evidence indicates the disability has worsened since the most recent examination).
In addition, with respect to the obstructed voiding, the Veteran testified that he had recurring issues with urinary blockage and that his last treatment for this problem had been in the month prior to the hearing, July 2010.  He did not indicate where this treatment took place.  Therefore, he should be asked to identify all treatment providers for his prostate residuals and, if they are private providers, to authorize release of their records to VA or to submit the records to VA himself.  

Further, the record shows that the Veteran receives regular treatment at the Oklahoma City VA Medical Center (VAMC), but the most recent treatment note is dated in June 2012.  Therefore, all treatment notes from that facility dated from June 2012 to the present should be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

 Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify all treatment providers for his residuals of prostate cancer and to either submit the records to VA or, if necessary, to authorize their release so that VA may obtain them on his behalf.  All attempts to obtain these records must be documented in the claims file. 

If obtaining private treatment records for the Veteran, the RO must make two attempts to obtain the records unless the first attempt demonstrates that further attempts would be futile.  If the records are not obtained, the RO must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505 a, Pub L 112-154, 126 Stat 1165 August 6, 2012) (codified as amended at 38 U.S.C.A. 
§ 5103A(b)(2)(B)).

2. Associate with the claims file all VA treatment notes for the Veteran from the Oklahoma City VAMC and any associated outpatient clinics dated from June 2012 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

3. Schedule the Veteran for the appropriate VA examination to assess the current nature and severity of his residuals of prostate cancer.  The claims file must be made available for review, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary to ascertain functional impairment must be performed.  All pertinent symptomatology and findings should be reported in detail in accordance with VA rating criteria.

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of his claim.  See 38 C.F.R. §§ 3.158 , 3.655 (2014).

4. After completing the above actions, and any other development deemed necessary, readjudicate the issue on appeal. If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



